DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Drawings
The drawings are objected to because in figure 2 it is unclear what the upper and lower circular members are which fluid PFc flows around (one way valves?). what is the element that supports these circular members?  Also it is unclear what the element surrounding the upper spring is that support the plates 31,32.   These elements should be numerically identified and explained in the specification since, should the device mature into a patent, their description may be important in the use of the patent as prior art against potential infringers .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19,22,24,25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 it is unclear what the difference is between “a first restriction”, as claimed on lines 2-3 and “at least one common restriction” claimed on the last lines of claim 16.  Note reference characters in parenthesis are considered as having no effect on the scope of the claims.
Claim 22 “the actuator” lacks antecedent basis.  Also the limitation of “the actuator has an actuating force range capability enabling a corresponding stroke length of the control valve..” is not understood.  How does an actuating force range capability correspond to a stroke length?
Claim 24 “the pilot valve spool” lacks antecedent basis.
Claim 25 “the first movable restriction member” lacks antecedent basis.  What is the difference between the first and second restriction members claimed here and the “at least one common restriction” claimed in claim 16.?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18,22,24,28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by EP 3012482 (for which U.S. 10,364,861 to Ewers et al. is relied upon for a translation).
Regarding claims 16 Ewers et al.  shows in figures 2-5:
A valve arrangement 1 for a shock absorber comprising:

a pilot chamber 3 in fluid communication with one of the first and second port,
wherein a pilot pressure (Pp) is defined by a hydraulic pressure in the pilot chamber;
a main valve member 4 axially movably in the valve housing and being arranged to
interact with a main valve seat 9 of the valve housing in order to restrict a main fluid flow
between the first and second ports 7,8 in response to the pilot pressure acting on the main
valve member; a control valve member 5 being movable in an axial direction relative to the main
valve member and being resiliently loaded in a direction towards the pilot chamber 3,
wherein the valve arrangement is configured so that during an active control
mode, a pilot fluid flow (PFc, PFr) is controlled in response to an actuating force acting
on the control valve member 5 (see (col 9 lines 10-18), during a failsafe control mode, the pilot fluid flow (PFc, PFr) is controlled in response to the pilot pressure acting on the control valve member, and in that the pilot fluid flow (PFc, PFr) is restricted by at least one common restriction (not specifically labeled but as discussed at the bottom of col 9 lines 60+, col 10 lines 53-61, and col 11 lines 55-61) both during active control mode and failsafe control mode.
Regarding claim 17, as broadly claimed, Ewers et al.  shows the control valve member is pressure relieved during the active control mode.
Regarding claim 18, as broadly claimed, Ewers et al.  shows the control valve member 5 is
pressure controlled during the failsafe control mode.
Regarding claim 22, as broadly claimed and as best understood, since Ewers discusses an ‘actuator force’ with regard to figure 4 these limitations are considered to be ‘capable of’ being met.
Regarding claim 24, as broadly claimed, Ewers et al.  shows in figure 4 a pilot valve at 16 and a pilot valve arrangement at 23,24 functioning as claimed.
Regarding claim 28, as broadly claimed, these limitations are met.
Allowable Subject Matter
Claims 19-21,23,25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



1/4/22